*573Opinion by
Judge Kramer
(Concurring in part and dissenting in part) :
I concur with the majority in affirming the lower court holding that the appellee was not liable for the tax claimed by the appellant. I must dissent, however, on the majority’s modification of the lower court’s judgment as it pertains to interest on the refunds due the appellee.
This is a case where the taxpayer paid, under protest, a specific sum of money demanded by the taxing authority, which the taxing authority had no right or power to demand. The judgment of the court below was not a determination of the extent of tax liability. The court below determined that no tax was due, the taxing authority having no right to such a claim against the taxpayer. This is not a tax refund case where the amount of the refund was established by the court below. The amount paid had to be refunded because the taxing authority had no right or power to collect it.
From my point of view, the majority has apparently misread Koolvent Aluminum Awning Company of Pittsburgh v. City of Pittsburgh, 192 Pa. Super. 650, 162 A. 2d 256 (1960). In that case the taxpayer was suing to recover interest only from the date of the judgment as entered by the lower court. In Koolvent, the court was not asked to rule upon the payment of interest from the date the tax was initially paid in to, or a refund demanded from, the taxing authority. In Koolvent, the Superior Court granted to the taxpayer only that which he asked. As a matter of fact, the court volunteered in Koolvent a distinction between those cases wherein the judgment of the trial court determined the amount of refund and those cases wherein the amount of the refund was not in question. The court, in Koolvent, was very clear to restrict its opinion to the question presented under the petition of the taxpayer.
*574There is a great difference between: (1) those cases where the amount which is due the taxpayer under a refund is in issue and can only be determined by a judgment of the court below, and (2) those cases where the amount of the refund is not in issue, the only question being whether or not the entire tax which has been paid under protest was improperly collected by the taxing authority. In the former class of cases, obviously the majority ruling would apply, for in those cases no one has any way of knowing whether or not the taxpayer has a claim to a refund prior to judgment being rendered. In the latter class of cases, where the taxing authority illegally collects money from a taxpayer under circumstances where the taxpayer should never have been made to pay the taxing authority, the taxpayer has been deprived of the use of his money for that entire period of time during which the taxing authority improperly held his money. The taxpayer could very well have invested his money and perhaps earned more than simple interest during the period of time his money was improperly held.
If the majority is correct, then any taxing authority could levy mammoth tax claims against any and all taxpayers with the idea of utilizing those moneys interest-free during the several years it might take to determine the issue as to whether or not the taxing authority illegally claimed and took the taxpayer’s money. Applying the theory of the majority, the City of Pittsburgh could claim a million dollar tax liability against a large corporate taxpayer, and under the threat of penalties plus interest for non-payment of the tax, obtain that sum of money from the corporation. The City thereafter would be free to utilize this money for its own purposes, knowing full well that interest on the moneys in issue would begin to be computed only after rendition of judgment by a trial court. This type of approach to the computation of interest payable on money illeg*575ally obtained from a citizen should not be permitted to stand.
Research on this question has revealed no cases exactly on point in our Commonwealth. I do note, however, an article appearing in the University of Pittsburgh Law Review, Vol. 22:173, 188 (1960) which touches directly upon our reading of the Koolvent case, supra: “Koolvent was claiming interest only from the date it received its lower court judgments. But Judge Woodside’S reasoning, for a unanimous superior court, would seem to support interest even further back, from the date the excess tax was originally paid. He said: ‘When Koolvent sought relief from the court, it was making a demand for the refund of an exact sum, representing a tax never imposed; it was not seeking a reevaluation of property upon which a legally imposed tax had been calculated. When judgment was entered against the municipalities, it became judicially determined that the municipalities were using money to ■which they never had a legal right.’ ”
It is unconscionable to deprive this taxpayer of the interest due on its money which was illegally collected and held by the taxing authority. The interest in this case should begin to run from the date demand was made by the taxpayer for return of his money illegally held. Girard Trust Company v. City and County of Philadelphia, 359 Pa. 319, 59 A. 2d 124 (1948).
The law review article cited above concludes with the thought that “This has too long been a one-way street. Local taxing authorities collect twelve percent combined interest and penalty on underpaid taxes back to their original due dates. It hardly seems shocking that they should now be required to pay six percent interest on over-payments back to the date they received the excessive amounts.”
I would affirm the very able opinion of the learned Judge Lencher of the court below.